ON MOTION FOR REHEARING.
Defendant insists, apparently with much earnestness, that the opinion is based upon a misconception of the evidence because the opinion states the joist that fell and injured plaintiff was being raised and put into place by a method different from that in which the joists on the east side were raised, whereas, so appellant claims, there is nothing in the record to support such a statement.
Plaintiff, throughout the trial, repeatedly endeavored to show that the joints on the east side had been put up by a different method from that used in putting up the few placed in position on the west side and the joist that fell and caused the injury. Every time, however, that plaintiff attempted to do this, defendant objected and succeeded in getting the court to sustain the objection. Nevertheless, in spite of defendant's efforts *Page 652 
to keep such fact from appearing, the record does disclose that there was a different method used. The evidence shows that in placing the joists on the east side they had commenced at the north end and worked to the south end of the building; and when they began putting the joists on the west side they commenced at the south end and had put up only six or eight when the injury occurred. The record discloses that when asked as to the method adopted in putting up the joists, the witnesses, and especially plaintiff, made a distinction by asking which side was meant. But when told that counsel was not inquiring as to the east side but as to the time he was hurt and as to whether he was then putting them up in the way he was instructed, witness replied that he was "putting them up there that way," the way he had been told to do it, which he had theretofore described. Later on, the court ruled, that, in view of defendant's cross-examination, plaintiff could show "how many (joists) were put up that way,
but not as to how others were put up." Thereupon it was elicited from plaintiff that, at the time he was hurt, only about eight or ten joists "had been put up by the method of your lifting them up over your head that way."
Even if defendant is in a position to complain of the lack of any evidence upon the matter herein considered, we think there is in the record ample justification for the statement in the original opinion of which complaint is made.
It is true, Zeigler, at the time of the trial, may not have been in the employ of defendant, but we do not think that fact changed the situation and made him a witness whose testimony was equally available to plaintiff as to defendant. His interests were still with defendant and if he was present in the court room at anybody's instance other than his own, it was that of defendant's. *Page 653